Citation Nr: 1714156	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  15-43 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Charles, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 02, 1958 to August 3, 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 decision by the Pension Management Center in St. Paul, Minnesota. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran did not have active service during a recognized period of war.


CONCLUSION OF LAW

The basic eligibility criteria for nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 1521(a), (j), 5107(a) (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159; 3.326(a).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board decides a claim for nonservice-connected pension on the basis that the legal criteria for basic eligibility for pension benefits have not been met, inasmuch as the appellant did not have qualifying service during a period of wartime.  There is no factual issue to resolve, or further case development which would be helpful in deciding this issue.  Where the outcome of the case is governed by applicable law, without need for further factual inquiry, the VCAA has been held inapplicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2002).  

Analysis

The Veteran seeks nonservice-connected VA pension benefits.  Pension is a benefit payable by VA to veterans of a period of war who meet the service requirements prescribed in 38 U.S.C.A. § 1521(j) because of a disability, or to survivors of such veterans.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  Basic entitlement exists if (i) the veteran served in the active military, naval or air service for 90 days or more during a period of war; (ii) is permanently and totally disabled from nonservice-connected disability not due to his or her own willful misconduct; and (iii) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. § 3.3(a).

With regard to the necessary service requirements in particular, a veteran meets this condition if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a). 

Periods of war are defined, as follows, in relevant part: the Korean conflict is defined by VA as the period from June 27, 1950, through January 31, 1955, inclusive.  38 U.S.C.A. § 101(9); 38 C.F.R. § 3.2(e).  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive for veterans who served in Vietnam; otherwise, the Vietnam era began August 5, 1964.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  The Persian Gulf War era is defined as the period beginning on August 2, 1990, through such date to be prescribed by Presidential proclamation or law.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).

The Veteran does not meet the basic eligibility requirements for receipt of nonservice-connected pension, due to the absence of having had service during a recognized period of war.  The Veteran's DD Form 214 reflects service from September 02, 1958 to August 3, 1962, with no evidence of "in country" service in the Republic of Vietnam.  Since the Vietnam era began August 5, 1964 for those who did not serve in country, the prerequisite of service during a recognized period of war is not met. 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).

The Veteran reported in his November 2015 VA Form 9, that the USS Coral Sea made port in Hong Kong, and soon after he was ordered to load and escort a C-130 being flown to Tan Son Nhut Air Base in Ho Chi Minh City (Saigon), Vietnam.  The Veteran stated he served at Bien Hoa and Da Nang Airbases, where he helped establish and assemble armories.  The Veteran stated that once he finished duty in Vietnam, the USS Coral Sea had left Hong Kong in June 1962 for deployment to the Bering Sea, but he was not onboard.  The Veteran stated that he returned via a destroyer to San Diego, California, and was discharged on August 3, 1962.  The Veteran also stated that his ex-wife and her sister can corroborate that he arrived through San Diego and met them in Alameda, California.  No evidence from these sources is of record.  

Defense Personnel Records Information Retrieval System (DPRIS) history revealed that the USS Coral Sea departed the Naval Station (NS) Alameda, California for a Far East deployment on December 12, 1961.  USS Coral Sea conducted operations in Japanese waters from February to July, 1962.  The ship anchored in Hong Kong from May 27-June 3, 1962, and thereafter returned to Yokosuka, Japan.  The USS Coral Sea returned to the Alameda, California on July 17, 1962.  The ship was not recorded as operating in the Bering Sea, Vietnamese, or hostile waters in 1962.  Further, DPRIS reviewed the May 1-31 and June 1-30, 1962 deck logs submitted by the USS Coral Sea, which concurred with the ships history.  Thus events reported by the Veteran are not recorded.

Service personnel records show that the Veteran served as a gunner's mate aboard USS Coral Sea for his entire tour of duty at sea.  There are no administrative remarks or personnel evaluations indicating any temporary duty ashore or service aboard another U.S Navy vessel even on a temporary duty basis.  He was promoted from E-3 to E-4 in mid-May 1962.  A leave record shows that the Veteran departed on authorized leave from USS Coral Sea at Alameda on July 18, 1962, one day after the ship returned to Alameda.  Although the Veteran's service as a very junior gunner's mate likely included some experience handling and storing ammunition aboard a Navy aircraft carrier, his account of special, temporary service away from the crew of a deployed ship to perform work establishing land based armories at Air Force installations warrants very low probative weight because it is inconsistent with the nature of his Navy training, his level of his experience, and the absence of  associated personnel record to suggest this form of unusual very temporary service ashore and aboard another deployed ship. 

The Veteran has not provided additional credible and probative evidence that he served during a period of war.  Consequently, the prerequisite of service during a recognized period of war is not met.  Accordingly, for the above reasons, the claim for basic eligibility to receive nonservice-connected pension is being denied as the Veteran does not have qualifying service.  Where, as here, the law and not the evidence is dispositive, the claim should be denied because of the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).







	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a nonservice-connected pension is denied. 



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


